DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blondia (WIPO Pub. No. WO2018/136,683, Published in  English, copy attached. See original document at the end of the text view) in view of . Ye E X ET AL: “Vis-NIR spectral flatness improvement for Laser-Driven Light Sources (LDLS}*, MICROFLUIDICS, BIOMEMS, AND MEDICAL MICROSYSTEMS XI: 3 ~ 5 FEBRUARY 2013, SAN FRANCISCO, CALIFORNIA, UNITED STATES ; [PART OF SPIE PHOTONICS WEST]: IN:PROCEEDINGS OF SPIE: ISSN 0277-786X; VOL.8615; [PROCEEDINGS OF SPIE: ISSN O277-786X: VOL. 8615]7,,vol. 10758, 14 September 2018 {2018-09-14}» Pages 10758QN-107580N, XP060112149, DOI: 16.1117/12.2321647 ISBN: 978-1-5106-2099~5 figures 1, 2,3, 5 (Copy provided by applicant).

Regarding Claim 1, Blondia  discloses, at least in figure 3: an illumination source, comprising: an ingress laser source (360, pg.8, line 8) comprising a first laser driver unit (360) configured to emit a plasma sustaining beam; an ingress collimator (beam 362 is shown collimated) configured to receive the plasma sustaining beam(see nd paragraph, 400-900 includes the white light spectrum RGB. Also pg. 23, last paragraph to 1st paragraph pg. 24 discloses a dip in the black body spectrum at 885nm which can be corrected with increasing the Kr/Xe gas ratio in the lamp) .
Blondia fails to disclose: and the exit fiber has a diameter in the range of 200-500 micrometers.  
	Ye teaches a laser driven light source (LDLS) passing through an optical filter into an optical fiber (see figure 3, section 2.2). Section 3.1 states that the diameter of the fibers were in the range of 115um to 455 um and that a diameter of 455 um collected most of the output power (which is within the claimed range of 200-500 um).

Regarding Claim 3, Blondia  discloses wherein the ignition source further comprises the first laser driver unit (see abstract).  
Regarding Claim 4, Blondia  discloses wherein the ionizable media comprises Xenon and/or Krypton (pg. 7, 1st line).  
Regarding Claim 5, Blondia  discloses wherein the plasma sustaining laser is on the order of 150 W.(Page 19, line 14, 125-200 watts).  
Regarding Claim 6, Blondia discloses: wherein the ingress laser source further comprises a second laser driver unit (pg. 10, 6 lines up) configured to produce a second wavelength (page 10, 2 lines up from bottom, plurality of wavelengths. Blondia discloses near IR range which includes the red band so the beam would be visible. Also, pg. 21, line 4 discloses a 532nm pump laser that is well within the visible range and line 11 a 700nm pump laser (red range)) but fails to disclose:  in the range of 10-30 mW mixed with the plasma sustaining beam.  
However, applicant has not shown in the specification, how the claimed wattage produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide a second laser driver within the claimed range of wattage, as a matter of obvious design choice.
Regarding Claim 7, Blondia discloses:  wherein the ingress laser source further comprises a third laser driver unit configured to produce a visible beam that is mixed 
Regarding Claim 9, Blondia discloses wherein the ingress laser source further comprises a third laser driver unit (two or more) configured to produce a visible beam (pg. 21, line 11, 700nm is in the red range, so it would be visible) that is mixed with the plasma sustaining beam and the second wavelength (there can be three lasers with multiple wavelengths but only one lamp so the beams would have to mix)..  
Regarding Claim 10, Blondia discloses: wherein the third laser driver unit (two or more, pg. 10, 6 lines from bottom) comprises a red laser (line 11, pg, 21, 700nm is in the red range) but fails to disclose: with a power level of less than 5 mW.  
However, applicant has not shown in the specification, how the claimed wattage produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide a third laser driver within the claimed range of wattage, as a matter of obvious design choice.
Regarding Claim 13, Blondia discloses in figure 3: wherein the sealed lamp chamber is configured as one of the group consisting of a sealed cylindrical cavity (pg. 12, line 15).  
Regarding Claim 14, Blondia discloses, at least in figures 3-6) a method for producing high intensity light coupled to a small diameter light guide (113, fig. 4), 
Blondia fails to disclose: (the fiber) having a diameter of 500 um or less.  
Ye teaches a laser driven light source (LDLS) passing through an optical filter into an optical fiber (see figure 3, section 2.2). Section 3.1 states that the diameter of the fibers were in the range of 115um to 455 um and that a diameter of 455 um collected most of the output power (which is less than 500 um).
	It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use an optical fiber with a diameter in the claimed range, as taught by Ye, to ensure that most of the output power is collected by the fiber.
Regarding Claim 15, Blondia discloses on page 10, last paragraph) further comprising the step of mixing the plasma sustaining laser beam (there is only one lamp so the beams would be mixed) with a second laser beam (two or more) but fails to disclose: in the range of 10-30 mW.  
However, applicant has not shown in the specification, how the claimed wattage produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one or ordinary skill in the art, before the effective filing 
Regarding Claim 16, Blondia discloses: further comprising the step of mixing the plasma sustaining laser beam with a visible laser beam (page 21, 2nd paragraph discloses mixing laser light with visible light and then filtering out the laser light at egress).
---------------------------------------------------------------------------------------------
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blondia (683) in view of Ye (NPL) and further in view of Lee et al (US PG Pub. No. 2015/0255949).
Regarding Claim 2, Blondia  discloses wherein the ignition source further comprises a pair of electrodes .  In Blondia the lasers are the ignition source, the lamp is electrode-less. Lasers (inherently) must have a pair of electrodes to operate.
For example, Lee teaches the structure of a laser diode in figure 1 which has a laser chip (13 ) and laser electrodes (15 and 18) for supplying power to the laser (see paragraph [0005]).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide electrodes for the laser diode ignition source, as taught by Lee, in the device of Blondia, to supply power to the laser.
-----------------------------------------------------------------------------------------------
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blondia (683) in view of Ye (NPL) and further in view of Talbert et al (US PG Pub. No. 2018/0183981).
Regarding Claim 11, Blondia discloses: the first laser driver unit (360) second laser driver unit, and the third laser driver unit (two or more (pg.10, 6 lines from bottom) and only one lamp, they must mix ) wherein the ingress laser source (360) further comprises an output fiber assembly  configured to receive  and mix light from the first laser driver  unit (360)(page 7, lines 4-6)
 but fails to disclose: and the output fiber assembly is terminated into a connector coupled to an optical expander .  
Talbert teaches in paragraph [0063] placing an optical expander (diffuser) at the end of a fiber optic cable to provide a more even illumination.
	It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide an optical expander at the end of the fiber optic cable disclosed by Blondia, as taught by Talbert, to provide a more even illumination.
Regarding Claim 12, Blondia fails to disclose: wherein the optical expander is configured to shape the beam waist of the laser in the focusing point, and a numerical aperture (NA) of the ingress focusing optic is in a range of 0.4-0.6.  
Talbert teaches wherein the optical expander is configured to shape the beam waist of the laser in the focusing point, and a numerical aperture (NA) of the ingress focusing optic is in a range of 0.4-0.6 (¶ [0063], aperture .63 to .65) ( the range of 0.6 would include .61 to .69).  Same motivation as claim 11.


--------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 8, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 8, and specifically comprising the limitation of “wherein the first laser driver unit further comprises a 150 W laser diode stack  coupled through beam correction optics into a 200 micrometer laser fiber in a numerical aperture (NA) range of 0.15-0.3.  
 ” including the remaining limitations.

	

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879